PD-0305-15
                      -   CCA No.   PD-       -15                 -
                          coa No.   i3-i2-003b8-cR               RECEIVED8W
                                                               COURT OF CRHWIWAL APPEALS?
3AVIER DE LA ROSA, JR.                §    IN THE COURT OF
VS.                                   §    ____ „.!__
                                           CRIMINAL         _ TI
                                                    APPEALS OF ."i!j22       2015
THE STATE OF TEXAS                    §    AT AUSTIN, TEXAS Abel AcOSta, Clerk
      APPELLANT'S PRO SE MOTION TO SUSPEND RULE 9.3(b)(1) TO FILE
ONLY ONE ORIGINAL OF HIS PDR AND TO INCLUDE AN EXTENDED STA™§NI|M
OF THE CASE & STATEMENT OF PROCEDURAL HISTORY IN HIS PrPJML L§fl%V M>l
                EXCEED THE PAGE LIMIT IN HIS PDR)            UUUH' 0FCRIMINAL APPEALS
TO THE HONORABLE JUDGES OF THIS COURT:                             j^y 22 2015
       The"court": of appeals described this Anders appeal as in a
"unique posture and extreme circumstances..." COA OrderA|?ft#§99*i?0&&H
Nevertheless, the court of appeals issued a standard, pro forma,

opinion for an Anders appeal.        Thus, Javier De La Rosa, Jr.,

the Appeallant, needs to describe to this Court why the appeal
was in a "unique posture and extreme circumstances."          Mr. De La Rosa
has done so in an extended Statement of the Case and Statement of

Procedural History.       Appellant a7sks this Court to accept those
extended statement^ even if they cause the PRO SE PDR to exceed
the page limit.    See, Tex. R. App. P. 9.4 (i)(4).       The PDR is
only 12 pages in length, under the page limit^ and combined the
extended statements are only 7 pages.       Mr. De La Rosa has taken
care to make his arguments and the extended statements are as

short and concise as possible.        Appellant believes the information
in the extended statements is        important for this Court's consideration
of whether    to GRANT review in this case.

       Moreover, Mr. De La Rosa, Jr. is indigent and a prisoner,
with a limited education.       He does not have direct access to

a computer or copy machine to makes copies of his PDR.           Thus,
Mr. De La Rosa asks this Court to SUSPEND Rule 9.3 (b)(1) of
the Texas RUles of Appellate Procedure and allow him to file
only the one original

                             PRAYER

     WHEREFORE, ALL CONSIDERED, JAVIER DE LA ROSA, JR., the Appellant,
acting PRO SE, PRAYS this Honorable Court GRANT this motion in
all things and therein:

     1)   SUSPEND Rule 9.3(b)(1) and allow Appellant to file
          only one original of all documents;

     2)   FULLY CONSIDER the extended Statement of the Case and
          extended Statement of Procedural History included in
          the PRO SE PDR;

     3)   If necessary, allow Appellant to exceed the page limit
          in his PDR so that the COurt can fully consider the
          extended statements;

     4)   OR IN THE ALTERNATIVE; STRIKE the extended Statement
          of the Case and extended Statement of Procedural History
          from the PDR and otherwise fully consider the PDR;

AND, ANY AND ALL OTHER RELIEF THIS COURT FINDS PROPER IN THE
INTREST OF JUSTICE

                                                ectfully SjubnMted,
                                              d/sU^A. \k
                                                er De La Ros'a,Jr
                                                 No. 1781303
                                                uson Unit
                                           12120 Savage Dr.
                                           Midway, Texas    75852

                                           APPELLANT PRO   SE



             VERIFICATION AND CERTIFICATE OF SERVICE

     I, Javier De La Rosa, Jr., TDCJ Id. No. 1781303, being
presently incarcerated in the Ferguson Unit of TDCJ_CID in Madison
County, Texas, do declare under the penalty of perjury that the
facts in this motion»are true and correct and that I have caused
a copy of this motion to be served on the Cameron County District
Attorney and the State Prosecuting Attorney on the date executed
below using the prison mail system.                          ^
EXECUTED on this   the           day of

                                             a/JMs-o(
                                             avier De La Rosa, Jx
                                            Appellant PRO SE     "